DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant does not set for a method to determine a location based on the first analysis operation. Paragraph 102  talks about scheduling the analysis and it is based only on the execution parameter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	As to claims 1-20, the claims do not set forth that there is an execution performed on the first circuit. There is no positive recitation that analysis actually executes the first analysis on the first quantum circuit. There appears to be a disconnect between the output and the circuit. Applicant does not this execution is from the first circuit. The claim merely recites using an output an execution of the first analysis, but execution on what?
	Recitation of using without setting forth any steps in how it is used is unclear MPEP 2173.05(q). It is unclear how it is to be used and it is unclear if applicant considers all uses of the output.

As to claims 1-20 based on claim 12, this constraint appears to lead to the transform being precluded. Suppose the second processor is the first, the first is specifically designed to only handle the first. Thus any transformation would result in the same processor. So is the identity a valid transformation? Or worse one could transform to expand the 1st circuit  as opposed to simplify/compactify the circuit. The office has no idea what the scope this requires of the transformation if one is forcing a circuit to be another circuit. It almost appears applicant is stating forcing a square peg into a round hole regardless of first circuit. 
In other word this leads to the scope transform become unclear, since one can create arbitrary transform to force an element to be another element. For example there is nothing wrong (mathematically) with setting an apple=orange. It does not have to make logical sense in mathematics Physics and applied math require the transform to make physical sense. In physics one cannot transform an apple into an orange because it is not physically observable and does not make sense. Thus what are the constraints on the sets of transformation. Does configuration of the 2nd quantum circuit lead to the same results as the first? There is not requirement in the claim and the specification paragraph 102 cites simplification as example but does not limit the transform in any 
b.	As to claims 18 and 19, computer usable code lacks antecedent basis does applicant mean the instructions? Also how do these element to the relate classical computing system are they the same or different.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Maslov (quantum Circuit Simplification and Level Compaction).
As to claims 1 13 and 20, In section 4.3 Of Maslo, Maslov teaches analyzing the gates and determining which share a common qubit. If they do not not share a common qubit 3(a) a step of moving the  to a level i.
If they share a common qubit a second transform/template is  applied (3b).
These result is a compactified 2nd quantum circuit that result in the same output as the first.
So  mapping to the claim language a quantum circuit configuration must have been developed to have the circuit configuration. 
Analyzing whether there is a common qubit is first analysis of circuit.

Maslov does not actually teach a quantum computing system.
However there are two way to implement and compare the data results and that is to use a classical computer to simulate the circuit configuration or actually implement the configuration on a quantum computer. Where the quantum computer can run both the first and 2nd quantum circuit configuration to enable comparison of the results to ensure they are the same.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide a quantum processor system to run both the first configuration and the second configuration to get useful data from the circuit and to ensure the compactification (the 2nd configuration) results in the same output as the first.
As to claims 1 13 and, 20 though the recitation recites a hybrid data and a quantum processor, the processor is never
	b.	As to claims 2-11 and 14-17, Applicant is reciting well known limitation on scheduling for networked computers. For example if an process is computationally intensive one would not put it on section of active section of network which could become bogged down due to the running of the analysis.  Likewise different user have different priorities a project manager would trump a worker or grad student, and a administrator would trump the project manager. Thus who is requesting the use of the network would indicate priority and location to be used to perform the calculation.

Thus it would be obvious to one of ordinary skill art at the time of filling to optimize the location in the network for computation based on the intensiveness of the operation, the user requesting the operation, where the request originated geographically and thus have a parameter representative of each.
Applicant is reciting well known limitation on scheduling for networked computers. For example if an process is computationally intensive one would not put it on section of active section of network which could become bogged down due to the running of the analysis output. This would runtime in tor the transformation would depend on the analysis . Likewise different user have different priorities a project manager would trump a worker or grad student, and a administrator would trump the project manager. Thus who is requesting the use of the network would indicate priority and location to be used to perform the calculation. 
Likewise geographical location. If the request is done at 8am EST it may be better to move some processing to the west coast where it is only 5 am and there is not much activity.
Thus it would be obvious to one of ordinary skill art at the time of filling to optimize the location in the network for computation for the transform and analysis based on the intensiveness of the operation (the intensiveness of the transform would depend on the analysis), the user requesting the operation, where the request originated geographically and thus have a parameter representative of each.

d.	AS to claim 18 and 19, Applicant is reciting known techniques and method for storing and processing data when the processing is done on a computer network.
	Thus was known run instruction being stored in a computer Page 45 of 48 Docket No. P201900936US01readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system or instructions stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to implement product by having instruction being stored in a computer Page 45 of 48 Docket No. P201900936US01readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system or having instructions stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system,
To allow commonly known network techniques to handle the data providing a cost benefit and allow other processes to be run in the cloud simultaneously.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/

Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896